                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF MAINE


                               )
JEFFREY RIVARD,                )
                               )
          Plaintiff            )
                               )
v.                             )                                         No. 2:21-cv-00178-GZS
                               )
SOCIAL SECURITY ADMINISTRATION )
COMMISSIONER,                  )
                               )
          Defendant            )



                      RECOMMENDED TRANSFER OF THE CASE
                FOLLOWING REVIEW PURSUANT TO 28 U.S.C. § 1915(e)(2)(B)

         Pro se plaintiff Jeffrey Rivard, who alleges that he resides in Vermont, seeks in forma

pauperis (IFP) status in connection with the instant suit against the commissioner of Social

Security. See Complaint (ECF No. 1); Application to Proceed in District Court without Prepaying

Fees or Costs (“IFP Application”) (ECF No. 2). His request to proceed IFP triggers this court’s

duty to screen complaints pursuant to 28 U.S.C. § 1915(e)(2)(B) with a view to sparing defendants

from the necessity of responding to those that are “frivolous or malicious[,]” “fail[] to state a claim

on which relief may be granted[,]” or “seek[] monetary relief against a defendant who is immune

from such relief.” 28 U.S.C. § 1915(e)(2)(B). Because this court lacks jurisdiction to adjudicate

a case against the commissioner of Social Security by a nonresident, I recommend that the court

transfer this case to the United States District Court for the District of Vermont and deem the

pending IFP application moot. 1


1
 The plaintiff earlier filed a different case in this court against the commissioner of Social Security. See ECF No. 1,
Rivard v. Saul, No. 2:21-cv-00128-GZS (D. Me., filed May 13, 2021). The commissioner entered a notice of
appearance and filed a motion to transfer venue to the United States District Court for the District of Vermont, which

                                                          1
                                    I. Applicable Legal Standards

        The plaintiff’s filing implicates 28 U.S.C. § 1406(a) and 42 U.S.C. § 405(g). Section

1406(a) provides, “The district court of a district in which is filed a case laying venue in the wrong

division or district shall dismiss, or if it be in the interest of justice, transfer such case to any district

or division in which it could have been brought.” 28 U.S.C. § 1406(a). Section 405(g) provides,

in relevant part:

        Any individual, after any final decision of the Commissioner of Social Security
        made after a hearing to which he was a party, irrespective of the amount in
        controversy, may obtain a review of such decision by a civil action commenced
        within sixty days after the mailing to him of notice of such decision or within such
        further time as the Commissioner of Social Security may allow. Such action shall
        be brought in the district court of the United States for the judicial district in which
        the plaintiff resides, or has his principal place of business, or, if he does not reside
        or have his principal place of business within any such judicial district, in the United
        States District Court for the District of Columbia.

42 U.S.C. § 405(g).

                                              II. Discussion

        The plaintiff sues the commissioner in connection with an alleged failure to communicate

an award of Supplemental Security Income to the Maine Department of Health and Human

Services, which continued to collect child support from the Social Security Administration.

Complaint ¶ 2. He alleges, in relevant part, that (i) he is a resident of Guilford, Vermont, (ii) he

complains of a decision that “has become the final decision of the Commissioner for purposes of

judicial review[,]” and (iii) he “has exhausted administrative remedies in this matter[,]” as a result

of which this court “has jurisdiction for judicial review pursuant to 42 U.S.C. § 405(g).” Id. ¶¶ 1-

3.




I recommended the court grant. See ECF Nos. 6-8, id. The plaintiff has objected to that recommendation. See ECF
No. 9, id.

                                                      2
       In fact, this court does not have jurisdiction to entertain this case because the plaintiff has

not brought suit “in the district court of the United States for the judicial district in which [he]

resides,” 42 U.S.C. § 405(g), namely, the United States District Court for the District of Vermont.

It is “in the interest of justice[,]” 28 U.S.C. § 1406(a), to transfer this case rather than to dismiss

it, see, e.g., Harrell v. Berryhill, No. 1:17-cv-01503-GSA, 2019 WL 1316705, at *1 (E.D. Cal.

Mar. 20, 2019) (transferring case filed by North Carolina resident seeking judicial review of

decision of Social Security commissioner to the United States District Court for the Eastern

District of North Carolina); Fraser v. Berryhill, No. 3:17-CV-2150-BT, 2018 WL 2017721, at *2

(N.D. Tex. Apr. 30, 2018) (transferring case seeking judicial review of decision of Social Security

commissioner by claimant who had moved from Texas to Florida to the United States District

Court for the Northern District of Florida).

                                          III. Conclusion

       For the foregoing reasons, I recommend that the court TRANSFER this case to the United

States District Court for the District of Vermont and DEEM the plaintiff’s IFP Application

MOOT.

                                               NOTICE


        A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum,
within fourteen (14) days after being served with a copy thereof. A responsive memorandum
shall be filed within fourteen (14) days after the filing of the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.


       Dated this 11th day of July, 2021.

                                                               /s/ John H. Rich III
                                                               United States Magistrate Judge

                                                  3
